Citation Nr: 1421359	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-03 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder with radiculopathy, to include as secondary to the service-connected sural nerve impairment.

2.  Entitlement to service connection for a psychiatric disability, to include as secondary to a service connected disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2012 the Board issued a decision that in relevant part granted the application to reopen the claim of service connection for a low back disorder and thereafter denied the claims identified on the title page.  The Veteran thereupon appealed that Board's decision to the Court.  In July 2013 the Court issued a Memorandum Decision that vacated the Board's decision in regard to the three issues identified on the title page and returned the case to the Board for further consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The July 2013 Memorandum Decision vacated the July 2012 Board decision in regard to the low back disorder because it did not address an August 2002 VA treatment record that reported that the Veteran's "symptoms were 'suggestive of radiculopathy of right side,' which was 'most probably related to past [history] of [service-connected] lower right leg trauma which most likely is exacerbating current condition.' "  

Since then, in January 2014 the Board also received additional medical evidence in the form of an opinion in which the doctor, after a telephone call with the appellant and a review of his medical records, opined, in substance, that the gait disturbance caused by the claimant's service-connected sural nerve impairment is the cause of his current low back disability.

Given the above, the Board finds that a Remand is necessary to obtain a medical opinion as to whether the Veteran's service-connected sural nerve impairment, including any residual gait disturbance, caused or aggravated any current low back disorder including the associated radiculopathy, after a physical examining of the Veteran.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

While the appeal is in remand status, the Veteran's post-July 2008 treatment records from the Orlando VA Medical Center should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(d) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

As to the claims of service connection for psychiatric disability and for a TDIU, the Board finds, as did the Court in its July 2013 Memorandum Decision, that adjudication of these issues is inextricably intertwined with the above low back disorder claim.  Therefore, the Board finds that adjudication of these issues must be deferred pending completion of the additional evidentiary development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's post-July 2008 treatment records from the Orlando VA Medical Center.

2.  After undertaking the above development to the extent possible, provide the Veteran with an examination to address whether his low back disorder with radiculopathy was caused or aggravated by his service-connected sural nerve impairment.  The claims file should be provided to the examiner.  After a review of the record on appeal and an examination of the Veteran, which examination should include a gait evaluation and any needed neurological testing, the examiner should provide answers to the following questions:  

	i.)  Is it at least as likely as not that any of the Veteran's diagnosed low back disorders including his diagnosed radiculopathy was directly caused by his service-connected sural nerve impairment, including any gait disturbance caused by his sural nerve impairment? 

	ii.)  Is it at least as likely as not that any of the Veteran's diagnosed low back disorders including his diagnosed radiculopathy was aggravated (permanently worsened) by his service-connected sural nerve impairment, including any gait disturbance caused by his sural nerve impairment?

	iii.)  In addressing these questions, the examiner should discuss the significance, if any, of

a) the fact that records starting in 1981 show that the Veteran was prescribed a crutch due to foot pain and that records dated through 2007 document his continued use of a crutch or a cane because of right foot pain, weakness, or instability;
b) records in 1988 noting a problem with limping and difficulty with tandem walking due to right foot pain;

c) records in 1989 noting a problem with walking due to right leg pain and at the October 1989 VA examination muscle strength was 4/5 in the toes of the right foot and with right foot dorsiflexion;

d) records in 2005 noting a problem with a limp/gait disturbance and at the April 2005 VA examination muscle strength was 4/5 for dorsiflexion of the right foot; and

e) records in 2007 noting an antalgic gait pattern/a poor gait pattern/an off walking pattern.  

	iv.)  In addressing these questions, the examiner also should discuss the significance, if any, of

a) the fact that the record, including the August 2001, August 2005, and June 2008 VA examinations, is negative for any evidence of muscle atrophy or loss of muscle tone in the lower extremities;

b) a 1981 record revealed the Veteran's gait was unremarkable;

c) a 1983 record revealed no significant gait abnormalities;

d) records dated in 1987 and 2007 noted 5/5 muscle strength in the lower extremities; 

e) a record dated in 2005 noted normal muscle strength in the lower extremities; and 

f) a record dated in 2008 noted no muscle weakness with no abnormal movement.

	v.  In addressing these questions, the examiner should likewise discuss 

a) the August 2002 VA treatment record that reported, in part, that the Veteran's "symptoms were 'suggestive of radiculopathy of right side,' which was 'most probably related to past [history] of [service-connected] lower right leg trauma which most likely is exacerbating current condition;'" 

b) the August 2005 VA treatment record that reported, in part, that the Veteran's low back pain might be aggravated by his altered walking; 

c) the June 2008 VA examiner's opinion; and 

d) the January 2014 opinion. 

In providing the above opinions the examiner must include a detailed reason for them with citation to relevant evidence found in the claims file and/or controlling medical literature as needed.   

If the examiner cannot provide any of the requested opinions without resort to speculation, that conclusion also should be explained.  

3.  After undertaking any further development as may become indicated by the results of the actions requested above, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

